Title: Enclosure: The Commissaries of the French Treasury to Gouverneur Morris, 9 August 1792
From: Commissaries of the French Treasury
To: Morris, Gouverneur



Paris le 9. Aout 1792 An 4. de la Liberté

Notre lettre du 2. de ce mois, Monsieur, ayant tardé à vous parvenir par des causes que nous ignorons, nous aurons attention pour que cet inconvenient ne se réprésente plus de vous faire porter celles que nous aurons l’honneur de vous ècrire.
Les erreurs que vous croyez qui existent dans le compte que nous vous avons remis, donnent lieu à des recherches qui sont être faites; elles exigeront un peu de tems, mais aussitot que nous aurons tous les renseignemens necessaires nous nous haterons de vous les communiquer.
Votre observation, Monsieur, sur la remise que vous vous proposer de faire faire à M. M. Hoguer Grand, &. Cie, nous fait craindre de ne nous être pas assez clairment expliquér par notre lettre du 2 de ce mois.
En y exprimant que le change auquel seroient faits les nouveaux paiemens à Amsterdam seroit fixé suivant le cours actuel à vue, qui devroit être porté au moins à 32.½. nous n’avons point entendu admettre la perte résultante du cours de ce change sur l’opération, mais seulement que le dit cours serviroit uniquement à indiquer une base pour regler dans la suite la perte que pourra éprouver la France, abstraction faite de celle qui a lieu aujourdhui sur les assignats, et seulement d’aprés le pair du change connu entre Paris et Amsterdam. C’est ce que nous avons prévu en vous marquant que la compensation seroit reglée, par une transaction posterieure lorsque vous auriez reçu l’autorisation speciale que, vous attendez pour prendre un parti definitif.
En effet, Monsieur, lorsque Monsieur Short nous proposa de la part du Congrès des indemnités pour les payemens précédens relativement aux revolutions. Survenues dans le cours des changes, nous lui observames que nous ne pouvions décider cette question, dont la solution concernoit le Ministre des affaires etrangeres, mais que pour l’avenir le moyen qu’il n’y eût aucune difficulté à cet égard seroit que les remises que le Congrès feroit faire servient effectués en florins, et que jusqu’au compte définitif on laisseroit toute entiere la question de l’evaluation des chànges, dont one se borneroit à prendre une note à la date des payemens.
C’est dont Monsieur, sans alterer le fond de cette mesure, déterminée par l’intention que nous a été manifestèe de la part du Congrès, mais en adoptant simplement la forme qui paraissoit vous convenir le plus, que nous avons indiqué le change à 32½ sur la remise que vous comptrez faire faire a M. M. Hoguer, Grand & Cie.
Nous sommes persuadés, Monsieur, que les développemens que nous venons de faire sont conformes à vos vues, et ne peuvent apporter aucun changement à vos dispositions, dont nous vous prions d’agreer tous nos remercimens.
Les Commissaires de la Trésorerie nationale.
M. Morris. Ministre Plenipre. des Etats unis. Rue de la Blanche à Paris
